 QUALITY LIMESTONE PRODUCTS,INC.589QualityLimestone Products,Inc.andWilliamMetzger andMarvin Wilson,PetitionersandTeamsters Union Local 695Halquist Lannon Stone Co.andRichard Murphy, PetitionerandTeamsters Union Local 695.CasesNos. 13-RD-510 and 13-RD-536.June 28, 1963DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act,' hearings were held before Hymen Bear and WilliamD. Boetticher, hearing officers.The hearing officers' rulings madeat the hearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].Upon the entire record in this case the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employers.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons statedbelow :The Petitioners seek to decertify single-employer units of quarryemployees, excluding stonecutters, at Quality 3 and at Halquist.TheEmployers also assert that single-employer units are appropriate.The Union contends that only a multiemployer unit is appropriate.The Union was certified in 1953 as the bargaining representative ina single-employer unit of the inside quarry employees of Halquist,excluding stonecutters.There has been no Board certification amongthe employees of Quality'While the record does not indicate thedate on which each of these Employers joined "Wisconsin Dimension1By order of the Regional Director for the Thirteenth Region, dated January 8, 1963,the above-captioned cases were consolidated2The Petitioners assert that Drivers, Salesmen, Warehousemen, Milk Processors, Can-nery, Dairy Employees, and Helpers Union, Local No. 695, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled the Union, the currently recognized representative of the employees of QualityLimestone Products, Inc., herein called Quality, and the certified and currently recog-nizedrepresentative of the employees of Halquist Lannon Stone Company, herein calledHalquist, is no longer their representative as defined in Section 9(a) of the Act.Thename of the Union appears as corrected at the hearing.3In view of our disposition herein, we do not reach the question whether single-plantunits or a multiplant unit of Quality employees is appropriate4On October 24, 1955, the Wisconsin Employment Relations Board issued a "DirectionofReferendum"for an "all-union agreement"between Quality and the Union.The em-ployees voted unanimously in favor of such an agreement.143 NLRB No. 62. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDStone Industry, Inc.," 6 it is clear that both were members of that em-ployer association as of August 1, 1957.11The Association was formed by members of the quarry industry onNovember 18, 1952, for the purpose,inter alia,of negotiating withvarious unions.From its inception the Association, through a des-ignated bargaining committee, negotiated three contracts with theUnion.The committee acted only for those members which author-ized such representation, and each member signed separate but iden-tical' contracts.Witnesses for the Employers gave conflicting testi-mony concerning the extent to which the members were bound byresults of the committee's negotiations, some witnesses claiming eachcompany had a right to accept or reject any agreement reached.How-ever, it appears that in practice none of the participating membershad rejected any such agreement.Furthermore, the minutes of theAssociation reveal various resolutions by the group giving the com-mittee certain authority to negotiate, including the following resolu-tion which appears in the minutes of June 1959: 6Further resolves that said Committee [Negotiations Committeefor the Teamsters Contract] be and it is hereby given full author-ity to negotiate a contract with the Teamsters Union, which termsshall not exceed the wage pattern and fringe benefits of theJourneymen Stone Cutters Contract ... .The last of the three contracts with this Union ran from 1959 to1962.At the time of those negotiations the committee representedapproximately nine employers, including Quality and Halquist, andindividual contracts were again executed.9Shortly thereafter, theAssociation became inactive, although it was not dissolved, and thecommittee did not function after 1959 except for a limited purpose.On March 15, 1962, the Union sent a notice of its desire to reopenthe contract to all employers who had signed the 1959 contract. InMay 1962 seven employers, including Quality and Halquist, appointeda bargaining committee composed of A. C. Halquist (of Halquist),LloydWolf (of Quality), and an official of another company asalternate.On June 6, 1962, the Union was informed that these sevencompanies were being represented by the bargaining committee.Hereinafter referred to as the Association.8As of that date, there were 19 members of the Association, including these Employers.7Although the contracts were identical, the provisions were applicable to a particularemployer only insofar as they were pertinent.Thus, if an employer did not employ aparticular classification covered by the contract, the contract was not effective in that re-spect as to that employer.8In addition, the minutes of May 2, 1959, show that a motion was unanimously passednaming a committee to "negotiate with Teamsters for Lannon-Sussex area and for thosewho sign a delegation of authority . . . .' The record also includes a notice from theAssociation to its memberscalling ameeting "to 'consider counter-proposals."8The Union also had individual contracts with other employers in the area, who adoptedthe contract negotiated by the Association's committee but who were not members of theAssociation or had not delegatedbargainingauthority to the committee. QUALITY LIMESTONE PRODUCTS, INC.591Bargaining meetings were held between June 4 and June 25, 1962.On the latter date, the Union rejected the committee's "last wageoffer" and the Employers refused the Union's request to discuss theUnion's demand for recognition as the representative of owner-operator or "independent" truckdrivers.On June 29, picketing wasbegun at Halquist, Quality, and a third company, not involved in thisproceeding, to secure recognition of the Union as the representativeof owner-drivers.On August 22, 1962, three employers informed the employer com-mittee that they were withdrawing from the bargaining group, andthe committee accepted the withdrawals on August 28.When theUnion was advised on September 6 of these withdrawals, it refusedto bargain in other than the multi-employer group.At no time hasHalquist or Quality attempted to withdraw the authority of the com-mittee to bargain on its behalf or informed the committee or theUnion that it wished to do so.From the above facts, and upon the entire record, it is clear, andwe find, that Quality and Halquist have bargained on a multiemployerbasis at all relevant times.1°Their conduct throughout indicates thatthey evinced an unequivocal intent to be bound by group action, and,as noted above, they have never taken any steps to adopt an individualcourse of action prior to the position taken during the course of thisproceeding.Accordingly, we conclude that at all times the Employerswere engaged in group bargaining and their employees were part ofamultiemployer unit.The fluctuating membership of the multi-employer group does not require a finding either that there was anychange in the essential character of the unit 11 or that the multi-employer unit is rendered inappropriate.12Nor does the retention byparticipating employers of the right to approve or disapprove theagreement reached require a different conclusion.13Although theUnion was certified in a single-employer unit for the Halquist em-ployees, it is clear and we find that inasmuch as the Employer andthe Union thereafter intended to and did engage in multiemployerbargaining, the certified single-employer unit has been merged intothe overall multiemployer unit.14Furthermore, contrary to the Em-ployers' contention, we find nothing in the record which justifies afinding either that the Union has abandoned the multiemployer unit10 SeeHoisting&Portable Engineers Local Union#701 InternationalUnion of Operat-ing Engineers, AFL-CIO (Cascade Employers Association,Inc ),141 NLRB 469;Belle-villeEmploying Printers,122 NLRB 350, 353.11Cascade Employers Assn., supra.12gristGradis,121 NLRB 601 ;PuertoRicoSteamship Association,116 NLRB 418, 421.13grist Gradis, supra,at p.610;BellevilleEmployingPrinters.122 NLRB 350;American Publishing Corporation,121 NLRB 115.14Unvvac DivisionofRemington Rand Divisionof Sperry Rand Corporation,137NLRB 1232. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDor that it is estoppedfrom urging that onlythe multiemployer unitis appropriate.15Accordingly,we find that the single-employer units of employeesof Halquist and Quality are not appropriate,and we shall dismiss thepetitions herein.[The Board dismissed the petitions.]16Cf.Scougal Rubber Mfg.Co., Inc., at al.,126 NLRB 470;Neville Foundry Company,Inc.,122 NLRB 1187.We note that the union conduct relied on by the Employers con-cerned union attempts to represent groups not previously represented by it.Thus, itsought a separate unit of one employer's inside workers who had previously been repre-sented by another union and attempted to engage in multiemployer bargaining for owner-drivers but thereafter filed separate petitions for those drivers.Douglas Aircraft Company, Inc.andUnited Automobile, Air-craft & Agricultural Implement Workersof America (UAW-CIO),1PetitionerandInternational Association of Machinists,District Lodge No.1578.1Case No. 21-R-2025. July 3, 1963ORDER DENYING MOTION FOR CLARIFICATION OFCERTIFICATIONOn February 18, 1944, after an election conducted pursuant to aDecision and Direction of Elections,3 the Board issued a certificationof representatives in the above-entitled proceeding in which the UAWwas certified as the bargaining representative in the following unit :All hourly paid production and maintenance employees ofDouglas Aircraft Company, Inc. (Long Beach Plant), LongBeach, California, including leadmen, spot, flash, and seamwelders, department and plant clericals, tool liaison employees,and 4-hour shift employees not employed at "feeder" plants, butexcluding timekeepers, "feeder" plant employees, detached ware-house employees, school employees, plant protection employees,safety department employees, time and motion study employees,truck transportation department employees (external transporta-tion department), oxyacetylene, oxyhydrogen, and electric arewelders, gas flame cutters, beginner welders, administrative em-ployees, confidential employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recom-mend such action.iHereinafter referred to as the UAW.2Hereinafter referred to as the IAM.3 54 NLRB 67.143 NLRB No. 63.